16917Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s 12-9-2021 Amendment was received.  Claims 1-3, 10, and 17-19 were amended.  Claims 1-20 are pending and examined in this action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 20, wherein the carriage is configured to release the food item from the carriage at the second position,” is indefinite. It is unclear what structure is being claimed with the term released.  Does this required a connection between to portions that is moved? Does allowing the workpiece to be grabbed by a user constitute “release.” Is the function being claimed related to structure or the user’s ability to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,436,011 to Jones in view of US 3,369,582 to Giangiulio and US 9,694,506 to Whitney.

In re Claim 1, Jones teaches a manual food processor to slice a food item (see Figs. 1-4), the manual food processor comprising: 
a base (see Fig. 4, #5); 
a plurality of blades coupled to the base and extending from the base in a substantially vertical direction (see Fig. 4, blades #7 which extend in a substantially vertical direction and are coupled to the assembly which includes the base); 
a rod (see Fig. 5, #6) coupled to the base (see Fig. 5, showing blades # 7 connected to the base – see annotated Fig. 4, below), a first end of the rod proximate the base (in annotated Fig. 4, below, the rod #6 is adjacent/ proximate the base) and a 
a carriage (see Figs. 4-5, #4/3) slidable along the rod from a first position disposed toward first end end of the rod to a second potion disposed toward the second end of the rod (the carriage ##3/#4 slides from one side of the rod, near reference number #11 in Fig .4 to reference number15 in Fig. 3), 
the carriage configured to support the food item from below the food item and to push the food item from at least above the food item (the carriage includes lower portion #3 which supports the food product from below and upright back portion #12 which pushes the food product); wherein the carriage is intersected by the plurality of blades at the second position (see e.g. Figs. 3-5)

Jones does not teach the rod oriented at an acute angle relative to the blades; and wherein the carriage is located entirely on a first side of the plurality of blades when in the first position. 

However, Giangiulio teaches that it is known to provide the blades at an angle to the direction of the motion of the pusher (see Giangiulio, Col. 1, ll. 38-47, teaching the blades at an angle of 30 degrees to the direction of the pusher).  It would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to change the blade angle with respect to the direction of the pushing direction, as taught by Giangiulio, in order to prevent crushing and mangling of the work piece (see Giangiulio, Col. 1, ll. 25-30 and 38-47).  The examiner notes that providing the blades at an angle 

Further, Whitney teaches that it is known to provide a food slicer with a product cradle/ carriage wherein the carriage is located entirely on a first side of the plurality of blades when in the first position (see Whitney, Fig. 4, #100/900).  In the same field of invention, food slicers, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to extend the handle in Jones to space the carriage from the blades, so that the carriage is located entirely on a first side of the plurality of blades when in the first position, as taught by Whitney.  Doing so would allow a larger work piece to be cut.  

In re Claim 4, modified Jones, for the reasons above in re Claim 1, teaches wherein the carriage comprises a plurality of gaps, each gap configured to receive one of the plurality of blades (see Jones, Figs. 3, slots in between #4).

In re Claim 5, modified Jones, for the reasons above in re Claim 1, teaches wherein the acute angle is approximately fifteen degrees (see Giangiulio, Col. 4, ll. 30-45 teaching between 20-40, under the broadest reasonable interpretation 20 degrees is approximately fifteen, as applicant has not provided a definition of how close approximately 15 degrees is to 15 degrees).



In re Claim 17, Jones teaches a manual food processor to slice a food item (see Figs. 4-5, and 1), the manual food processor comprising: 
a base (see Fig. 4, #5); 
a plurality of blades extending from the platform (the blades #7 extend from the platform), wherein the blades are stationary relative to the blade (blade #7 are stationary relative to the base #5); 
a plurality of rods (see Fig. 4-5, #6) extending from the platform, wherein the rods are stationary relative to the base (the rods #6 are stationary relative to base #5); 
a carriage (see Figs. 4, #3/4) slidable along the plurality of rods from a first position to a second position, (the carriage #3/4 slides from one side of the rod, near reference number #11 in Fig .4 to reference number 5 in Fig. 4), the carriage configured to retain the food item such that the food item moves in accordance with movement of the carriage (the food moves with carriage #3/4 – see Figs. 1-5); 
wherein the carriage is intersected by the plurality of blades when in the second position (see e.g., Fig. 3).

Jones does not teach the rods at an acute angle relative to the blades; and a foundation and a platform spaced apart from the foundation such that base is configured to allow a container to be positioned between the platform and the 

However, Giangiulio teaches that it is known to provide the blades at an angle to the direction of the motion of the pusher (see Giangiulio, Col. 1, ll. 38-47, teaching the blades at an angle of 30 degrees to the direction of the pusher).  It would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to change the blade angle with respect to the direction of the pushing direction, as taught by Giangiulio, in order to prevent crushing and mangling of the work piece (see Giangiulio, Col. 1, ll. 25-30 and 38-47).  The examiner notes that providing the blades at an angle with respect to the pusher direction would provide the rod oriented at an acute angle relative to the blades.

	Further, Whitney teaches that it known to provide a foundation (see Whitney, Fig. 1, #136) and a platform (see Whitney Fig. 1, #04) spaced apart from the foundation such that base is configured to allow a container (see Whitney, Fig. 1, #128) to be positioned between the platform and the foundation (see Whitney, Fig. 1).  

	In the same field of invention, slicers for food, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to add the structure of Fig. 1 of Whitney to the device of Jones.  Doing so would provide for a pre pan below the device to catch the product slices (see Whitney, Col. 7, ll. 42-45). 



In re Claim 20, Jones, for the reasons above in re Claim 17, teaches wherein the carriage is configured to release the food item from the carriage at the second position (the food item in modified Jones is able to be removed or release to enjoy – see Jones Fig. 2, #19 and Col. 2, ll. 30-39), wherein the second position is proximate the platform (see e.g. Fig. 2 of Jones #19).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,436,011 to Jones in view of US 3,369,582 to Giangiulio and US 9,694,506 to Whitney, and further in view of US 4,567,801 to Jones (herein after Jones ‘801). 

In re Claim 7, modified Jones, for the reasons above in re Claim 1, does not teach a handle rotatably coupled to the base; and 
a connecting rod extending from the handle to the carriage.


a connecting rod extending from the handle to the carriage (see Jones ‘801, Fig. 1, structures #2/#3 pivotally connected).

In the same field of invention, slicers for vegetables, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the handle structure of Jones with the handle structure of Jones ‘801.  Doing so allows the operator to exert a greater force on the food article to be sliced, which is necessary to slice hard articles such an as an onion (see Jones’801, Col. 2, ll. 30-42).  Such a modification would allow the user to cut onions as well as tomatoes on the device of modified Jones. 

In re Claim 8, modified Jones does not teach wherein the carriage moves along the rod when the handle is rotated relative to the base.  However, Jones ‘801 teaches that it is known to provide a handle system wherein the carriage moves along the rod when the handle is rotated relative to the base (see Jones’801 Figs. 1-3 and Col. 2, ll. 30-42). 

In the same field of invention, slicers for vegetables, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the handle structure of Jones with the handle structure of Jones ‘801.  Doing so allows the operator to exert a greater force on the food article to be sliced, which is necessary to slice hard . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,436,011 to Jones in view of US 3,369,582 to Giangiulio and US 9,694,506 to Whitney, and further in view of NL 9200375A.

In re Claim 9, modified Jones for the reasons above in re Claim 1 does not teach comprising: a support bar coupled to an upper end of the blades; a side bar coupled to the base and extending parallel to the blades; a cam rotatably coupled to the side bar and configured to engage the support bar, wherein rotation of the cam alters a distance between the support bar and the base thereby adjusting a tension in the blades.

However, NL 9200375A teaches a support bar coupled to an upper end of the blades (see NL 9200375A, Fig. 1, bar on which blades #39 are attached “at the top”); (a side bar see NL 9200375A, Fig. 1, #29); coupled to the base and extending parallel to the blades; a cam (see NL 9200375A, Fig. 1, #36); rotatably coupled to the side bar and configured to engage the support bar, wherein rotation of the cam alters a distance between the support bar and the base thereby adjusting a tension in the blades.

Although Jones and NL 9200375A teach different work pieces, both teach multiple slotted blades and a teaching of providing tension to a set of slotted blades would be equally applicable in both areas. See KSR International Co. v. Teleflex Inc. et al. No. 04-1350, 550 U.S. _____(2007) slip op at 13, which states, “When a work is available in one field of endeavor, design incentives  … can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability” (emphasis added). NL 9200375A clearly illustrates the design incentives of selecting cam tensioner in order to provide a proper tension to the blades.  IT would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to provide the cam tension system of NL 9200375A to the device of modified Jones.  Doing so would allow the user to adjust the tension of the blades in order to find the proper tension for each cut. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,184,397 to Jones.

In re Claim 10, Jones teaches a method of slicing a food item (see Figs. 1-3), the method comprising: 
placing the food item in a carriage (see Figs. 1, #48) of a manual food processor; 

drawing the food item along and across a plurality of blades (see Fig. 1, #36) to slice the food item by moving the carriage from a first position (see annotated Fig. 1, below) to a second position (see annotated Fig. 1, below) along a rod (see Figs. 1, #24) positioned at an acute angle relative to the plurality of blades (see e.g., angle between blades #36 and rod #24 in Figs. 1) such that the food item is pushed from a second side by the carriage (see annotated Fig. 1, below), the second side opposite the first side (see annotated Fig. 1, showing the arrows at opposite directions), wherein the carriage is located entirely on the first side of the plurality of blades when in the first position (see annotated Fig.1 , below) and is intersected by the plurality of blades at the second position (see annotated Fig. 1, below).

    PNG
    media_image1.png
    630
    832
    media_image1.png
    Greyscale


 
In re Claim 12, Jones teaches further comprising releasing the food item from the carriage at the second position (the food item in Fig. 1, #48, after being cut, is able to be removed or release to enjoy).

In re Claim 13, Jones does not teach further comprising repeatedly using the manual food processor to slice additional food items by repeatedly: moving the carriage from the second position to the first position; positioning one of the additional food items in the carriage; and moving the carriage from the first position to the second position.  In 

In re Claim 14, Jones teaches wherein: moving the carriage from the second position to the first position causes the carriage to open up to receive the one of the additional food items (The examiner notes that moving from the second position to the first position in annotated Fig. 1, above, causes the carriage to move from the blade slots thereby allowing the user to place the food item in the carriage.  In other words, “open up” was interpreted as not having blades in the slots); and moving the carriage the carriage to the second position causes the one of the additional food items to be released from the carriage (see Fig. 1, #48, the cut item is able to be removed from the device).

	In re Claim 15, Jones teaches wherein moving the carriage from the first position to the second position comprises manipulating a handle fixedly coupled to the carriage (see Jones Fig. 1, handle #29).

In re Claim 16, Jones teaches wherein moving the carriage from the first position to the second position comprises manipulating a handle rotatably coupled to a base of the manual food processor (see Fig. 1, showing handle #29 coupled to the base by way of rollers #30 that rotate).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,184,397 to Jones in view of US2020/0047368 to Jin.

In re Claim 11, Jones does not teach wherein moving the carriage from the first position to the second position comprises moving the carriage in a downward direction.

However, JIN teaches placing a food cutting device at an angle in order to place a collecting box (see Jin Fig. 1, #5) under the device.  It would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to raise the first side of the device of Jones so that wherein moving the carriage from the first position to the second position comprises moving the carriage in a downward direction.   Doing so would allow for a collecting box to be placed under the device to collecting the slices.  Thus preventing the slices from falling on the floor or counter, which may be dirty. 

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In re Claim 2, none of the cited prior art uncovered during the search found the structure that includes “a projection coupled to the carriage and configured to cause articulation of a first portion of the carriage relative to a second portion of the carriage such that: the carriage opens up to receive the food item when the carriage is 

The closest prior art includes: US 4,436,011 to Jones; US 4,184,397 to Jones; US 4,567,801 to Jones; US 4,302,997 to Jones, US 4,254,678 to Steiner; US 3,369,582 to Giangiulio; US 3,369,582; US 2004/0237741 to Stinnett; US D531,465.  However, none of these references teach a carriage that opens up to receive food and closes to retain the food.  Further none of these teach a projection causing the opening and closing as the carriage moves along a rod.  While US 2,058,765 to Blumenkranz teaches a food container that has two pivoting parts, these parts are not opened and closed due to a projection moving along a rod.  One of ordinary skill would not arrive at the present invention in view of the cited art, as “a projection coupled to the carriage and configured to cause articulation of a first portion of the carriage relative to a second portion of the carriage such that: the carriage opens up to receive the food item when the carriage is positioned at the first end of the rod; and the carriage closes to retain the food item when the carriage is translated downward along the rod,” is not taught alone or in combination in view of the cited references. 

Claim 3 is allowable by virtue of its dependence to Claim 2. 

Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In re Claim 18, none of the cited prior art uncovered during the search found the structure that includes “a projection coupled to the carriage and configured to cause articulation of a first portion of the carriage relative to a second portion of the carriage such that: the carriage opens up to receive the food item when the carriage is positioned at the first end of the rod; and the carriage closes to retain the food item when the carriage is translated downward along the rod.”

The closest prior art includes: US 4,436,011 to Jones; US 4,184,397 to Jones; US 4,567,801 to Jones; US 4,302,997 to Jones, US 4,254,678 to Steiner; US 3,369,582 to Giangiulio; US 3,369,582; US 2004/0237741 to Stinnett; US D531,465.  However, none of these references teach a carriage that opens up to receive food and closes to retain the food.  Further none of these teach a projection causing the opening and closing as the carriage moves along a rod.  While US 2,058,765 to Blumenkranz teaches a food container that has two pivoting parts, these parts are not opened and closed due to a projection moving along a rod.  One of ordinary skill would not arrive at the present invention in view of the cited art, as “a projection coupled to the carriage and configured to cause articulation of a first portion of the carriage relative to a second portion of the carriage such that: the carriage opens up to receive the food item when the carriage is positioned at the first end of the rod; and the carriage closes to retain the food item when the carriage is translated downward along the rod,” is not taught alone or in combination in view of the cited references. 



Response to Arguments
Applicant’s drawing armaments have cured the drawing objections and Applicant’s specification amendments have cured the specification objections. 
Applicant argues that Claim 20 is not indefinite; it is broad.  The Examiner disagrees.  It is unclear what is meant by “released.” It is unclear what structure is being claimed with the term released.  Does this required a connection between to portions that is moved on the carriage? Does allowing the workpiece to be grabbed by a user constitute “release.” Is the function being claimed related to structure or the user’s ability to retrieve the cut workpiece?  The claim appears to be able to read on either function. The claims were examined as best understood. 
Applicant’s arguments with respect to claim(s) 1, 4-17 and 20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724